ON MOTION FOR REHEARING.
Plaintiff, in support of its motion for a rehearing, states:
"There was no agreement of parties, that the liability of appellant was solely that of guarantor. Had this been true, this case would not be before the court, and would not have been tried below. The position of the respondent, at all times in this case, has been, that the liability of appellant was that of guarantor, prior to default of the principal, but that, thereafter, and on a default of principal, the appellant became primarily liable, under the terms of his contract, which states that, on failure of the principal to pay, he agreed with the respondent to pay such accounts in cash. The contract specifically provides for the time which appellant would be a guarantor only, and then fixes the time when he would become an original contractor, and liable on a primary liability. There is no contention that, had there been an extension of any character of the terms of the contract, *Page 204 
prior to default in payment, that the appellant would have been discharged. The record discloses that a default occurred on September 10, 1932. No evidence of any extension of payment being granted, appears in the record. The note in question, upon which the claim that the appellant was discharged is made, was received by respondent, March 1, 1933, long after default on the part of the principal. Appellant's liability accrued on his contract to pay cash, on the 10th day of September, 1932, and respondent's cause of action against the appellant, upon his agreement to pay cash, accrued at that time, and no act of the principal, other than payment of the debt, would discharge the liability of the appellant on his primary contract."
To say that the relationship of R.M. Seibel was that of guarantor prior to the default of the principal and something else afterwards is giving no weight whatever to his position as guarantor. There was no liability to pay the debt on R.M. Seibel as guarantor, if such he was, until after default of the principal, so if his relationship was not that of guarantor both before and after that event, it never was his status. The real question is whether he was a guarantor or surety or liable as a principal. That his liability was not, at any time, that of principal there can be no question. [See authorities cited in main opinion.] The case of the Peoples Bank of Stewart,152 Mo. App. 314, does not aid plaintiff. The motion for a rehearing is overruled. All concur.